Citation Nr: 1728980	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of intracerebral hemorrhage (ICH) secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This matter was remanded by the Board in September 2014 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  

The Board recognizes that in a statement dated in March 2012, the Veteran attempted to raise the issue of entitlement to service connection for stroke, as due to Ischemic Heart Condition.  The Veteran and his representative are advised that a claim for benefits must be submitted on the standard application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  


FINDINGS OF FACT

1.  The Veteran's residuals of ICH is not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus. 

2.  The Veteran is not permanently housebound, or so helpless as to be in need of regular aid and attendance by reason of his service-connected disabilities, and does not have a single disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of ICH have not been met.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for SMC based on aid and attendance/ housebound due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2009 and March 2016.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The July and September 2016 VA medical opinions (addendums to the February 2010 VA examination), respectively, reflect that the examiner reviewed the Veteran's pertinent medical history, and offered opinions supported by adequate rationale, and therefore, the opinions are adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a September 2014 decision, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ), in pertinent part, obtained addendum medical opinions from the February 2010 examiner, and issued a supplemental statement of the case (SSOC).  Records from "UMC" were not associated with the record; however, the Board notes that in November 2014, the AOJ attempted to obtain these records by providing the necessary VA Form 21-4142 to the Veteran.  The Veteran never responded to this letter.  See generally, Wood v. Derwinksi, 1 Vet. App. 190, 193 (1991).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.]

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred." BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

	Factual Background

The relevant evidence of record consists of VA treatment records, including a VA examination conducted in February 2010 and subsequent addendum opinions in July and September 2016, respectively, and statements by the Veteran and other sources.

The report of the February 2010 VA neurological examination reflects that the Veteran was diagnosed with diabetes in October 2008.  In June 2008, the Veteran was provided with a computed tomography scan (CT scan) in the emergency room after the Veteran suffered a fall due to excessive drinking.  The CT scan revealed "massive ventriculomegally and what appear[ed] to be an old left anterior watershed infarct."  The Veteran's glucose level was "mildly elevated at that time."  The examiner also noted a history of hypertension (HTN) since 1988.  

At the VA examination, the Veteran's caregiver reported that the Veteran had a bad headache and fell, and was unresponsive for a week.  He was found to have a hemorrhage.  The Veteran indicated continued weakness on the left side.  He cannot walk more than 100 yards (with the assistance of a cane) without needing to stop and rest for 10-15 minutes.  The Veteran also reported poor memory.  

Physical examination revealed "[cranial nerves] II-XII are intact except mild left central VII weakness."  Motor strength was noted as 5/5 on the right side, and 5/5/ most muscle groups on the left, but mils hand weakness with normal tone, bulk, and coordination.  Five-finger movement (FFM) on the left side was noted as "a little slowed."  Sensory was noted as normal.  

The examiner assessed intracerebral hemorrhage vs. anterior watershed infarct with residual memory loss and mild left sided weakness.  The examiner opined that "given the hydrocephalus evident on the CT scan (and likely the cause of his gait instability), it was a bleed rather than an ischemic infarct.  Diabetes is not a recognized cause of intracerebral hemorrhage."  Rather, the Veteran's "long history of HTN is the more likely caused" of the Veteran's stroke.  The examiner also explained that "while diabetes is a risk factor for ischemic stroke . . . [the Veteran has not had it long enough] to develop vascular complications due to this disorder.  As such, it is unlikely that diabetes is the cause of [the Veteran's] CNS event, be it bleed or ischemic."  

In a statement dated in March 2012, the Veteran's caregiver, i.e., his sister, indicated, in pertinent part, that the Veteran believes "his stroke condition is clearly associated with the Ischemic Heart Condition that [involves] his exposure to Agent Orange" in Vietnam.  

VA medical treatment records reflect the Veteran has a history of stroke secondary to aneurysm rupture in 2008.  The records are negative for any additional information pertinent to the Veteran's claim.  

In July 2016, the February 2010 VA examiner reviewed the Veteran's pertinent medical history, and opined that the Veteran's stroke "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected [diabetes]."  In rendering this opinion, the examiner explained that although "[d]iabetes is a major risk factor for development of vascular disease . . . it is generally accepted it takes 5 years history of diabetes to [begin] to develop vascular complications, so [the Veteran's] CNS event was too early to be related to diabetes."  The examiner noted that the Veteran suffered a stroke in June 2008; however, was diagnosed with diabetes in October 2008.  The examiner also noted that the Veteran has a history of "HTN and hypercholesterolemia since many years prior to that," and that HTN and aneurysms are "risk factors for intracerebral hemorrhage."  The examiner concluded that "it is unlikely [that the Veteran's intercranial hemorrhage] is secondary to [his diabetes.]."  

In September 2016, the February 2010 VA examiner reviewed the Veteran's pertinent medical history, and opined that the Veteran's stroke is not at least as likely as not aggravated beyond its natural progression by the Veteran's diabetes.  In rendering this opinion, the examiner explained "ICH is an acute event caused by bleeding into the brain.  The damage done depends on a variety of factors - the size of the hematoma leading pressure effects and resulting ischemia due to restricted blood flow and herniation.  None of the [Veteran's] service connected conditions would be expected to influence the size of the clot and the resulting effects."

	Analysis

Upon review of the evidence of record, the Board finds that entitlement to service connection for residuals of ICH, as due to the Veteran's service-connected diabetes mellitus is not warranted.  

In making this finding, the Board accords significant probative weight to the VA examination provided in February 2010, and the corresponding addendum opinions in July and September 2016, respectively.  The Board finds the opinions of the VA examiner to be the most probative evidence of record as to the nature and etiology of the ICH residuals.  The findings were provided based upon a comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examination and opinions are persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

In June 2008, the Veteran was provided with a CT scan, which revealed "massive ventriculomegally and what appear[ed] to be an old left anterior watershed infarct."  The Veteran was subsequently diagnosed with diabetes mellitus in October 2008.  After the February 2010 VA examination, the examiner opined that the Veteran's "long history of HTN is the more likely cause" of the Veteran's stroke.  Specifically, the examiner explained that "while diabetes is a risk factor for ischemic stroke . . . [the Veteran has not had it long enough] to develop vascular complications due to this disorder.  In July 2016, the examiner clarified that "it is generally accepted it takes 5 years history of diabetes to [begin] to develop vascular complications, so [the Veteran's] CNS event was too early to be related to diabetes."  He further explained that HTN and aneurysms are "risk factors for intracerebral hemorrhage."  This is consistent with the VA treatment records which reflect the Veteran has a history of stroke secondary to aneurysm rupture in 2008.  In September 2016, the VA examiner also indicated that, given the timeline of events, the Veteran's stroke is not at least as likely as not aggravated beyond its natural progression by the Veteran's diabetes.  He further explained that "ICH is an acute event caused by bleeding into the brain.  The damage done depends on a variety of factors - the size of the hematoma leading pressure effects and resulting ischemia due to restricted blood flow and herniation.  None of the [Veteran's] service connected conditions would be expected to influence the size of the clot and the resulting effects."

The Board has also considered the lay statements made by the Veteran (and other sources) in support of his claim.  Specifically, that the Veteran's stroke was related to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause of the Veteran's stroke is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation of his stroke, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence of record outweighs the lay statements.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of ICH, as due to his service-connected diabetes mellitus.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






III. SMC

	Legal Principles

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the veteran be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a veteran has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352 (a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the veteran is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

SMC at the housebound rate is also payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i)(1).

	Factual Background

The Veteran contends entitlement to SMC benefits due to the stroke he suffered in June 2008.  The Veteran is service-connected for diabetes mellitus, type II, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and dermatophytosis and tinea, bilateral hearing loss, and erectile dysfunction, evaluated at 0 percent disabling, respectively.  As discussed above, the Veteran is not service-connected for ICH, as due to his diabetes.  The Veteran's total combined service connected evaluation is 30 percent disabling.  The Veteran also receives SMC benefits under 38 C.F.R. § 3.350(a) due to loss of use of a creative organ, effective December 14, 2016.  

In a statement dated in March 2012, the Veteran's caregiver, i.e., his sister, indicated, in pertinent part, that the Veteran is "housebound and confined to a wheelchair," and although the Veteran can, to some extent, stand and walk on his own, she must "take care of him 24/7."  

VA medical treatment records dated between March 2008 and February 2017 reflect that the Veteran does not require regular assistance with activities of daily living (ADL).  For instance, treatment records dated in June 2009 reflect the Veteran would occasionally prepare food for himself.  Report of the February 2010 VA examination reflects the Veteran can ambulate with the assistance of a cane; albeit limited in distance and duration.  Treatment records in February 2010 further reflect that the Veteran has no sensory impairment and can move independently.  Treatment records dated in February 2017 reflects that the Veteran "toilets himself, and is independent in his ADL."  It further reflects the Veteran "enjoys tv, arts/crafts, music, dancing, singing, reading, exercise, and outings."

	Analysis

Upon review of the evidence of record, the Board finds that entitlement to SMC is not warranted in this case because the criteria regarding aid and attendance/housebound have not been met. 

In making this finding, the Board notes that the evidence of record overwhelmingly reflects that the Veteran is not rendered helpless as a result of his service-connected disabilities.  Specifically, the record reflects that the Veteran can conduct his ADL, such has dressing, toileting, and feeding himself without the regular assistance of another person.  The record also reflects that the Veteran engages in social activities such as dancing, exercising, and outings.

The Board has also considered the lay statements of record in support of the Veteran's claim; however, the more probative, objective evidence probative of record weighs against the Veteran's claim for SMC due to aid and attendance.  

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling.  As such, he does not meet the legal criteria for payment of compensation at the housebound rate under 38 U.S.C.A. § 1114.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to SMC.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for SMC, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of ICH as due to service-connected diabetes mellitus is denied.

Entitlement to SMC based on aid and attendance/housebound is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


